DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims:
- Claims 1-12 are pending.
- Claims 1-12 are allowed.
-Terminal Disclaimer received and approved on May 5, 2022.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “the BSR comprises a difference value between the current amount of data and an amount of the data to be transmitted by the second link, and wherein the base station is configured to allocate an uplink resource for the terminal based on the difference value; and transmitting uplink data to the correspondent node through the second link based on the amount of the data to be transmitted to the correspondent node by the second link and transmitting uplink data to the correspondent node through the second link based on the amount of the data to be transmitted to the correspondent node by the second link (Claims 1, 5 and 9 ).“ The closest prior art found is as follows:
Cao (Pub. No. US 2020/0260468 A1)- determines that the first uplink resource cannot carry the entire BSR of the UE, at this time, the sending module 33 may first send a first part of the entire BSR of the UE to the base station, where the first part may be any part of the entire BSR of the UE as long as a size of the first part does not exceed a size of a BSR that can be carried by the first uplink resource.
Jiang (Pub. No. US 2018/0192319 A1)- determining, by a user equipment, a data size of a transmission to be sent by the user equipment to a base station; reporting the data size to the base station; receiving an allocation of an uplink resource size that is allocated by the base station to the user equipment based on the data size; determining a difference value between the data size and the uplink resource size; and transmitting the BSR to the base station when the difference value between the data size and the uplink resource size is less than a preset threshold value.
Zhang et al. (Pub. No. US 2015/0327116 A1)- calculates a buffer size value, detects a BSR trigger event, selects one or more base stations (BSs) to send the BSR reports and generates the BSR reports for the selected one or more BSs. In one embodiment, one BS is selected based on predefined criteria. In other embodiments, multiple base stations are selected. In one embodiment, the same contents for BSR are generated. In another embodiment, different BSR reports are generated for different base stations from which the UE receives UL grants. In one novel aspect, the UE calculates a buffer size value and determines if a budget BSR triggering criteria is satisfied. The UE triggers budget BSR procedure by sending a budget BSR report to a selected base station based on predefined thresholds.
None of these references, taken alone or in any reasonable combination, teach the claims as recited," the BSR comprises a difference value between the current amount of data and an amount of the data to be transmitted by the second link, and wherein the base station is configured to allocate an uplink resource for the terminal based on the difference value; and transmitting uplink data to the correspondent node through the second link based on the amount of the data to be transmitted to the correspondent node by the second link and transmitting uplink data to the correspondent node through the second link based on the amount of the data to be transmitted to the correspondent node by the second link “(claims 1, 5 and 9) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472